DETAILED ACTION
NOTE: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/27/20 has been entered.  Claim(s) 1-18 is/are pending and under examination.
Applicant’s amendments have overcome all rejections under 35 USC 103 from the previous Office Action mailed on 10/2/18.
Claim Rejections - 35 USC § 101
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  
Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
STEP 1 = YES: The claimed invention is to a process (claims 1-9) and product (claims 10-18), and thus fall under one of the four statutory categories. 
STEP 2A, Prong 1 = YES: The claim(s) recite(s) a series of steps which fall under the abstract idea grouping of mental process (i.e., observation, evaluation, opinion and judgement, including using pen and paper as an aid) and organizing certain methods of human activity (i.e., teaching, instruction, interpersonal interaction).  This includes: a method for providing a learning path for a learning system, the method comprising: retrieving from the one or more learning objectives, a set of learning objectives assigned to the learning path; for each learning objective of the set of learning objectives, selecting from a plurality of resources, one or more resources assigned a relevance score at least satisfying a relevance threshold for that learning objective, the relevance score representing an estimated degree of correlation between that learning objective and a content of the respective resource, and the relevance threshold indicating a minimum relevance score required for a resource to be selected for a learning objective; generating an initial learning path using the selected one or more resources;  the initial learning path to generate the learning path comprises: for each evaluation type resource, determining whether the feedback usage indicator at least satisfies an initial usage threshold; and in response to determining the feedback usage indicator at least satisfies the initial usage threshold, generating the learning path based on (i) the relevance score assigned to each resource of the one or more resources and (ii) a system learn value assigned to each resource selected for the subset of learning objectives associated with that evaluation type resource, otherwise, providing the initial learning path as the learning path; wherein the system learn value is assigned to each resource selected for the subset of learning objectives after at least one user completes the respective evaluation type resource; wherein generating the learning path based on the relevance score assigned to each resource and the system learn value assigned to each resource comprises: applying a first weight to the relevance score and a second weight to the system learn value; and generating a combined score based on the weighted relevance score and the weighted system learn value; wherein, in response to determining the feedback usage indicator exceeds the initial usage threshold, the method further comprises: for each evaluation type resource, determining whether the feedback usage indicator exceeds a subsequent usage threshold; and in response to determining the feedback usage indicator at least satisfies the subsequent usage threshold, generating the learning path based on the assigned system learn values, otherwise, generating 
STEP 2A, Prong 2 = NO: This judicial exception is not integrated into a practical application because the additional elements (i.e., performing the various steps by the learning path component of the server or by the processor; defining resources as accessible to the electronic learning system; the feedback usage indicator being stored in a storage component accessible to the electronic learning system; providing a learning path for an electronic learning system, the electronic learning system comprising a computer server having a processor, a learning path component in electronic communication with the processor and at least one data storage component in electronic communication with the processor, the at least one data storage component storing one or more learning objectives; an electronic learning system including a computer server, the computer server comprising: a data storage component in electronic communication with the data storage component; and a processor in electronic communication with the data storage component, the learning path component and the processor operating to perform the steps above)(emphasis added to identify additional elements) are recited at a high level of generality with no details whatsoever defining the underlying functionality, which could be reasonably interpreted as an improvement to the functioning of a computer or to any other technology or technical field, application or use of a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, application of the judicial exception with, or by use of, a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, or application or use of the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. This is evidenced by the generic nature of the claimed physical hardware (e.g., using the term “component”, “processor”, or “memory”), which are not defined beyond identifying them by name and result-based function. This is further evidenced by the Applicant’s specification (par. 0049; 0050) describing the system as a general purpose programmable computer, and output applied “in known fashion”, thus demonstrating that the additional elements are widely prevalent or in common use in the relevant field, comparable to the types of activity or elements that are so well-known that they do not need to be described in detail in a patent application to satisfy 35 U.S.C. §112(a).  There is no indication in Appellant’s Specification, nor does Appellant direct Examiner to any indication, that the claimed invention is implemented using other than generic devices. The Specification discloses Id. Par. 84. The operations (generating an initial learning path, identifying resources, monitoring a feedback usage indicator of the resources, and updating) performed by the processor are generic computer functions of generating data (the resources can include text data, video data, image data, and one or more combinations thereof) (Spec. Par. 107), monitoring the received data, and updating the data. Thus, the claimed invention does not improve the functioning of the computer (processor) or memory. “[A]n improvement to the information stored by a database is not equivalent to an improvement in the database’s functionality.” BSG Tech LLC v. Buyseasons, Inc., 899 F.3d 1281, 1287-88 (Fed. Cir. 2018). Nor does the claimed invention use a particular, or special, machine. In other words, the claims “are not tied to any particular novel machine or apparatus” capable of rescuing them from the realm of an abstract idea. See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716 (Fed. Cir. 2014). It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of the computer components does not affect this analysis. See MPEP 2106.05(1) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). Even when viewed in combination, these additional elements do not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception. Therefore, the claims are directed to an abstract idea.
STEP 2B = NO: The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as provided in prong 2 above, the additional elements are recited generically with no details whatsoever beyond identifying them by name to perform the abstract idea identified above. The recited additional elements amount to simply Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100,1108-09 (Fed. Cir. 2017) or speeding up a loan-application process by enabling borrowers to avoid physically going to or calling each lender and filling out a loan application, LendingTree, LLC v. Zillow, Inc., 656 Fed. App'x 991,996-97 (Fed. Cir. 2016) (non-precedential) are examples of an insufficient showing of an improvement in computer-functionality, as is the case in the present application. Thus, these limitations do not amount to significantly more (e.g., stating that something is performed by a processor, for example).  Even when considered in combination, these additional elements represent mere instructions to apply an exception to a generic computer environment, which do not provide an inventive concept. Therefore, the claims are not directed to significantly more than the abstract idea.  Therefore, the claims are not directed to significantly more than the abstract idea.
Therefore, claims 1-18 are not directed to patent eligible subject matter.
RESPONSE TO ARGUMENTS

35 USC 101 – Rejections
Applicant's arguments filed 10/27/20 have been fully considered but they are not persuasive.
In response to Applicant's argument that the claims do not recite an abstract idea, Examiner respectfully disagrees and directs Applicant to the new grounds for rejection above as necessitated by claim amendment.  Additionally, the decision by the Patent Trial and Appeal Board (hereinafter referred to Both the method of claim 1 and Example 2 identify interactions between a user and items provided by a computer server, and process those interactions to determine the appropriate content for the computer server to serve. Just like one cannot identify an abstract idea recited in the claim of Example 2, one similarly cannot identify an abstract idea recited in claim 1 of the instant application. At the outset, Examiner notes that Example 2 was issued between December 16, 2014 through December 15, 2016, and thus prior to the 2019 PEG.  Furthermore, claim 19 of Example 2 dealt with a problem specifically arising in the realm of computer networks, namely retaining website visitors by automatically generating and transmitting a web page in response to activation of a link using data identified with a source web page having certain visually perceptible elements.  Examiner agrees with Applicant’s characterization of the present claims, being an interaction between a user and items provided by a computer server, but this is not analogous to claim 19 of Example 2, which defines in extensive detail a computer store containing data and a computer server programming by the underlying functionality including web page functionality and content using an activation link.  The limitations of claim 19 of Example 2 cannot be practically performed through interpersonal interaction, as is the case with claim 1 of the present application, because there is not an interaction between a user and computer claimed in claim 19 of Example 2, as is the case with claim 1 of the present application.  Applicant is directed to the rejection above, which clearly identifies the abstract idea recited in claim 1.  Therefore, Applicant’s arguments are not persuasive.
See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014).  And merely using a computer system to make a process more convenient is not an improvement to the computer system itself.  The computer system is at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. Generation of learning paths, as identified in prong 1, defines part of the abstract idea, and thus updating those learning paths is also part of the abstract idea, a series of steps that is practically capable of being performed through mental process and interpersonal interaction.  Applicant further argues that the system is electronic and overcomes the disadvantages of prior art electronic learning methods.  However, the recitation of the electronic elements of the claims are at such a high level of generality that amount to no more than mere instructions to implement the abstract idea on a computer.  Moreover, Examiner directs Applicant to the PTAB’s decision (pg. 9-10), which are incorporated by reference herein, clearly identifying the electronic components claimed and explaining why those components individually and in combination are generic components performing generic computer functions, and thus do not improve the functioning of the computer claimed.  Therefore, Applicant’s arguments are not persuasive.
Examiner notes that Applicant sets forth no substantive arguments with respect to Step 2B of the 101 analysis in the previous rejection.  Additionally, Examiner directs Applicant to the PTAB’s decision (pg. 10-11), which are incorporated by reference herein, and to the new grounds for rejection above as necessitated by claim amendment.




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES HULL at telephone number 571-272-0996. The examiner can normally be reached on M-F 8:00-4:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached at 571-272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAMES B HULL/Primary Examiner, Art Unit 3715